
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


Fiscal Year 2005 Compensation Package
for
Kim Early, Interim CEO, DPAC Technologies, Inc.


Prepared by
DPAC Technologies, Inc., Board of Directors, Compensation Committee
3/4/04

        Using the Objectives listed below, the Compensation Committee has
prepared the attached compensation package for Kim Early, Interim CEO, for
F'2005.

1.    Compensation Plan Objectives    

o    Recognize the job difficulty (i.e. amount of work, critical nature of work,
and time frame in which to accomplish work), and compensate accordingly

o    Establish a two phase plan that begins with CEO in an Interim position, and
can be revised by the Board if CEO transforms into a permanent, full time
position

o    Leverage primarily through equity

o    Provide reasonable severance as quid-pro-quo for lost employment
opportunities

o    Provide compensation tools for CEO to attract, retain and motivate
executive staff

o    Tie bonus compensation to begin when EBITDA becomes positive

2.    Base Salary Component    

        Interim CEO will receive a base salary $180K for FY'05 with the notion
that the CEO base pay will be at least 20% greater than that of the Airborne
General Manager (yet to be hired). In the event that the Board decides to
recruit an exceptional GM candidate and is required to pay that individual a
salary that is over market, the Board will have the right to re-negotiate with
the CEO on the 20% differential.

3.    Bonus Component    

        The bonus component for the Interim CEO will be defined at the time the
EBITDA becomes positive, and will be paid at the end of the first fiscal quarter
in which EBITDA is positive.

4.    Stock Option    

        300,000 share stock option will be granted at the March 2004 Board
meeting. The option will vest over two years as 1/3 immediately, 1/3 in one year
and 1/3 in two years. In the case of a change of control, or termination
not-for-cause, all shares will immediately vest.

5.    Severance    

        If the Board elects to terminate the Interim CEO for any reason other
than for-cause during the first 90 days of fiscal year 2005 (i.e. March 1, 2004
through May 31, 2004), then the Interim CEO will be entitled to $50K in
severance pay and acceleration of all stock options granted. Severance pay
equivalent to one year of salary will commence on the 91st day of fiscal year
2005 should the Board terminate the Interim CEO for any reason other than
for-cause.

6.    Paid Time Off (a.k.a. vacation)    

        For the Interim CEO's first year of service, his PTO will be the company
standard policy of 16 days, but beginning with the second and following years,
PTO will be accelerated to the standard company policy for five years of
service, i.e. 21 days.

end

--------------------------------------------------------------------------------





QuickLinks


Fiscal Year 2005 Compensation Package for Kim Early, Interim CEO, DPAC
Technologies, Inc.
